             Case 2:20-cv-00419-MJH Document 9 Filed 06/02/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GREG BERNARDING and DANIELLE L.          )
HARSHMAN on behalf of the TRUSTEES OF    )
THE IRON WORKERS WELFARE PLAN OF         )
WESTERN PENNSYLVANIA, IRON WORKERS )
OF WESTERN PENNSYLVANIA PENSION PLAN )
AND THE IRON WORKERS OF WESTERN          )
PENNSYLVANIA PROFIT SHARING PLAN, and ) Civil Action No. 20-419
as agents for THE IRONWORKER EMPLOYERS )
ASSOCIATION OF WESTERN PENNSYLVANIA, )
INC., THE INTERNATIONAL ASSOCIATION OF )
BRIDGE, STRUCTURAL AND ORNAMENTAL        )
IRON WORKERS, LOCAL UNION NO. 3, AFL-CIO )
                                         )
                     Plaintiffs,         )
                                         )
               vs.                       )
                                         )
ALIMAK HEK, INC.,                        )
                                         )
                     Defendant.          )


                                          ORDER OF COURT


       AND NOW, to wit, this _______          June
                               2nd day of ___________________, 2020, upon consideration of

Plaintiffs' Motion for Entry of Default Judgment and the affidavit attached thereto, it is hereby

ORDERED, ADJUDGED, and DECREED that said Motion is hereby GRANTED. Judgment is

entered in favor of the Plaintiffs, Greg Bernarding and Danielle L. Harshman on behalf of the Trustees

of the Iron Workers Welfare Plan of Western Pennsylvania, et al. and against the Defendant, Alimak

Hek, Inc. in the amount of $144,754.80.

                                                      BY THE COURT:


                                                      _______________________________
                                                      United States District Judge
